Citation Nr: 0707391	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  98-10 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of shell fragment wounds to the right hand and wrist with 
damage in muscle group IX, flexor tendon involvement, and 
fractured head of the third metacarpal. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

In February 2007, the Board granted the appellant's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran's residuals of shell fragment wounds to his 
right hand and wrist are manifested by severe incomplete 
paralysis, shown by 40 percent decreased grip strength, 
decreased range of motion of fingers, and constant hand pain, 
with severe limitations on functional abilities in matters of 
daily living.

2.  The evidence does not demonstrate complete paralysis of 
the hand, nor ankylosis of the fingers or wrist.


CONCLUSION OF LAW

The criteria for a 50 percent rating, and no higher, for 
residuals of shell fragment wounds to the right hand and 
wrist with damage in muscle group IX, flexor tendon 
involvement, and fractured head of the third metacarpal are 
met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8515 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2001, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
his claim for an increased evaluation; information and 
evidence that VA would seek to provide; and information and 
evidence that he was expected to provide.  While the veteran 
was not instructed to "submit any evidence in his possession 
that pertains to the claim," he was advised to notify VA of 
any information or evidence in support of his claim that he 
wished VA to retrieve for him.  Although this notice was 
delivered after the initial denial of the claim, the AOJ 
subsequently readjudicated the claim based on all the 
evidence in November 2001, without taint from prior 
adjudications.  The veteran was again notified of his 
opportunity to submit further evidence in March 2006.  He 
replied in April 2006 that he had no other information or 
evidence to substantiate his claim.  It was readjudicated in 
June 2006.  Thus, the veteran has been able to participate 
effectively in the processing of his claim and the late 
notices did not affect the essential fairness of the 
decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All relevant treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

The veteran's service-connected right hand and wrist 
disability carries a 30 percent rating based on moderate 
incomplete paralysis of the median nerve, under 38 C.F.R. § 
4.124a, DC 8515 (2006).  This code provides a higher, 50 
percent evaluation for severe incomplete paralysis of the 
major hand.  The maximum rating of 70 percent is assigned 
when there is complete paralysis of the hand at the median 
nerve.  The code explains complete paralysis as producing 
inclination of the hand to the ulnar side with the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, and the thumb 
in the plane of the hand (ape hand); incomplete and defective 
pronation of the hand with the absence of flexion of the 
index finger, feeble flexion of the middle finger, inability 
to make a fist, and index and middle fingers that remain 
extended; inability to flex the distal phalanx of the thumb 
with defective opposition and abduction of the thumb at right 
angles to the palm; weakened flexion of the wrist; and pain 
with trophic disturbances.  Id.  

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, also should 
be considered in addition to the criteria set forth in the 
appropriate diagnostic codes of the Schedule when 
ascertaining the severity of musculoskeletal disabilities.  
38 C.F.R. §§ 4.40, 4.45 and 4.59 (2006); see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).

The veteran underwent only one VA examination specifically in 
conjunction with his 1997 claim for a higher rating, which 
took place in April 2006.  It was based on the findings of 
this examination and the concurrent clinical treatment 
records that the 30 percent rating was established, effective 
the date of his claim.  See rating decision, dated in June 
2006.  

The 2006 exam revealed that the veteran was in "constant 
pain" due to his shell fragment wounds, with specific 
emphasis on his hand.  He was unable to make a fist due to 
soft tissue contractions, and was unable to close the right 
thumb, index and long fingers by "less than one inch."  
Pain was noted throughout the range of motion of the hand.  
Also, his right hand strength, as compared to that of his 
left hand, was decreased by 40 percent.  This was evidenced 
by the veteran not having the ability to hold on to things in 
his right hand for any period of time.  He also had tremors 
in the hand, the onset of which was five years prior.  

When asked to determine the severity of the functional 
effects this disability had on the veteran's activities of 
daily living, the examining physician indicated that there 
were "severe" effects on doing chores, shopping, exercise, 
feeding, bathing, dressing, toileting, and grooming.  The 
examiner summed up that the veteran's service-connected 
disability caused decreased strength, decreased range of 
motion, and constant pain.  

The private and VA treatment records, as well as the 
veteran's and his wife's credible lay statements, confirm 
that these symptoms have been present continuously throughout 
the course of this long appeal.  In August 1998, in the 
context of unrelated treatment, the veteran reported hand 
tremors and an inability to hold on to objects for long 
periods of time.  Neuropathy was diagnosed specifically due 
to the shrapnel wounds.  See VA outpatient progress note, 
dated in August 1998.  From July to October 2002, he sought 
both VA and private treatment due to not being able to make a 
fist.  His pain medication for this disability includes 
Darvocet, a narcotic.  As late as March 2006, private 
physical therapy records show that he had only 25 percent 
functioning in terms of toileting, 25 to 50 percent 
functioning in grooming, and 50 percent functioning for 
dressing himself.  This was noted to be solely due to 
drastically reduced strength in his right hand - as low as 2 
out of 5, indicative of active movement of the hand only once 
gravity was eliminated.

When such functional loss is considered, this symptomatology 
more nearly approximates those contemplated in the higher, 50 
percent rating category for severe incomplete paralysis.  The 
examining physician characterized the veteran's ability to 
perform his activities of daily living as severely 
restricted.  The records show that the veteran has constant 
pain, for which narcotics are prescribed.  He is unable to 
make a closed fist or hold on to objects for any prolonged 
period of time.  In sum, his disability rises to the level of 
severe as contemplated by the Schedule.

The criteria for a 70 percent rating for complete paralysis, 
however, are not met.  The veteran is still able to move each 
of his fingers.  None of the joints are fixed; nor are there 
any noted deformities, such as inclination or defective 
pronation of the hand.  The most appropriate rating is 50 
percent, and no higher.  

The Board has considered whether DC 5309 should be applied, 
as it relates to injuries of muscle group IX, or the 
intrinsic muscles of the hand.  See 38 C.F.R. 
§ 4.73, DC 5309 (2005).  The forearm muscles, which act in 
strong grasping movements and are supplemented by the 
intrinsic muscles in delicate manipulative movements.  Id.  
The intrinsic muscles of the hand include: the thenar 
eminence; the short flexor, opponens, abductor, and adductor 
of the thumb; the hypothenar eminence; the short flexor, 
opponens, and abductor of the little finger; four 
lumbricales; and four dorsal and three palmar interossei.  
Id.  The note to DC 5309 states that the hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc, and indicates that such an injury shall be 
rated on limitation of motion, with a minimum 10 percent 
disability evaluation.  Id.

Limitation of motion of the digits is rated under 38 C.F.R. 
§ 4.71a, DCs 5216 to 5230 (2006).  As explained above, the 
veteran's service-connected hand disability warrants a 50 
percent rating.  Two codes among those referable to the 
digits provide a rating higher than 50 percent.  DCs 5216 and 
5217 allow for a 60 percent rating when there is unfavorable 
ankylosis, meaning that the joints are fixed and incapable of 
motion.  Such has not been shown by the evidence here.  Thus, 
these codes do not offer higher ratings for the veteran.  

Nor can these codes provide a separate rating for the 
veteran's disability in addition to that assigned based on 
nerve paralysis.  The veteran's disability rating under DC 
8515 rates in part based on the absence of flexion of 
different digits.  To grant a separate rating based on 
limitation of motion of the digits would violate the rule 
against pyramiding, which specifically states that the 
evaluation of the same manifestations under various diagnoses 
is to be avoided.  See 38 C.F.R. § 4.14 (2006).

The medical evidence also demonstrates that the veteran has 
mild degenerative changes in the joints of his right hand due 
to his shell fragment wounds.  See VA x-ray report, dated in 
March 2003.  However, a separate rating for arthritis would 
also violate the rule against pyramiding.  Specifically, 
degenerative arthritis is rated based on limitation of 
motion.  This is already contemplated in the veteran's 
current disability rating. 

In sum, the veteran's service-connected hand and wrist 
disability warrants a 50 percent rating under the code for 
nerve paralysis.  


ORDER

Entitlement to a 50 percent rating, and no higher, for 
residuals of shell fragment wounds to the right hand and 
wrist with damage in muscle group IX, flexor tendon 
involvement, and fractured head of the third metacarpal is 
granted, subject to regulations applicable to the payment of 
monetary benefits.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


